341 S.W.3d 892 (2011)
Denise HUNTER, Appellant,
v.
CASINO ONE CORPORATION, Respondent,
Division of Employment Security, Respondent.
No. WD 72873.
Missouri Court of Appeals, Western District.
June 7, 2011.
Denise Hunter, Appellant pro se.
Stuart R. Berkowitz, St. Louis, MO, for respondent Casino One Corp.
Bart A. Matanic, Jefferson City, MO, for respondent Division of Employment Security.
Before Division Two: JAMES M. SMART, JR., Presiding Judge, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Denise Hunter appeals from the Labor and Industrial Relations Commission's decision finding Hunter was discharged from employment due to misconduct connected with her work thereby disqualifying Hunter from receiving unemployment compensation. We affirm. Rule 84.16(b).